Citation Nr: 0414902	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-26 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for disability 
manifested by low back pain.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from May 1997 to May 2001.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 decision and subsequent decisions 
that, inter alia, denied service connection for a right knee 
condition and for mechanical low back pain.  The veteran 
filed a notice of disagreement (NOD) in June 2002, and the RO 
issued a statement of the case (SOC) in July 2003.  The 
veteran filed a substantive appeal in August 2003.

For reasons expressed below, these matters are being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that the 
record appears to raise the issues of service connection for 
a left knee condition, and service connection for disability 
manifested by nightmares and sleepless nights.  As those 
issues have not been adjudicated by the RO, and, thus, are 
not before the Board, they are referred to the RO for 
appropriate action.


REMAND

The veteran contends that service connection for low back and 
right knee disabilities is warranted.

The veteran complained of right knee pain in service, 
particularly while running in November 1997 and May 1998.  
Clinical evaluation in October and December 1998 revealed 
normal findings, and included an assessment of patellar 
femoral syndrome.  

The May 2002 report of VA examination shows an assessment of 
a right knee condition.  However, on the VA examination in 
May 2003, the veteran indicated that his right knee did not 
bother him; and no X-ray was taken of the veteran's right 
knee, nor was his right knee examined.

Under these circumstances the Board finds that the medical 
evidence is insufficient to decide the claim on appeal.  More 
definitive medical evidence as to whether the veteran, in 
fact, currently has a right knee disability, and if so, 
whether there is a medical relationship between such current 
disability and service, to include the medical findings noted 
therein, is needed to fairly resolve the questions remaining 
on appeal.  See 38 U.S.C.A. § 5103A.

Pertinent to the claim on appeal for service connection for 
mechanical low back pain, in this case, the veteran underwent 
VA medical examination in May 2003.  The Board finds, 
however, that the report of the VA medical examiner is 
inadequate for adjudication purposes.  It does not appear 
that the examiner considered documents associated with the 
veteran's medical and employment history, to specifically 
include the veteran's service medical records and a letter 
from the veteran's supervisor at work, both of which are of 
record.  The examiner recorded an impression of discogenic 
low back pain with questionable left S1 nerve root 
involvement, but provided no definitive opinion as to whether 
the veteran suffers from a specific low back disability, and, 
and, if so, whether such disability is the result of 
underlying disease or injury in service.  Moreover, while the 
examiner indicated that the veteran's back pain did not seem 
to limit his work activities, in June 2003, the veteran's 
supervisor noted that she tried to schedule work for the 
veteran that did not involve strenuous activity due to his 
complaints of lower back pain.  Moreover, service medical 
records include findings of chronic low back pain, as well as 
permanent restrictions as to the veteran's physical profile 
in January 2000.  

Under these circumstances, the Board finds that the RO should 
arrange for the veteran to undergo further VA examination to 
obtain medical information needed to properly adjudicate each 
of the claims on appeal.  The veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, may well result in a denial of the claims.  See 
38 C.F.R. § 3.655 (2003).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claims on appeal, notifying him that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002).  But see Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
pertinent evidence in his possession.  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional pertinent evidence 
not currently of record.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of his right 
knee and low back.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include x-rays) should be 
accomplished, and all clinical findings 
should be reported in detail.  If 
neurological consultation is needed, such 
should be accomplished and the 
consultation report should be made 
available to the orthopedic examiner 
prior to completion of his/her report. 

With respect to both the right knee and 
low back, the physician should clearly 
indicate whether the veteran currently 
suffers from disability manifested by 
pain.  With respect to each such 
diagnosed disability, the physician 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not that such 
disability is medically related to active 
military service, to include complaints 
and findings noted therein.  
 
All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

8.  If any benefit sought on appeal 
remain denied, the RO must furnish to the 
veteran an appropriate supplemental SOC 
(to include clear reasons and bases for 
all determinations) and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



